UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA Clark

PAGE DAVID PENK, )
)

Plaintiff, )

Vv. ) Civil Action No. 1:19-cv-03745 (UNA)

)

)

DONALD JOHN TRUMP, )
)

Defendant. )

MEMORANDUM OPINION

 

This matter is before the court on its initial review of plaintiff's pro se complaint and
application for leave to proceed in forma pauperis. The court will grant the in forma pauperis
application and dismiss the case pursuant to 28 U.S.C. § 1915(e)(2)(B)Q), which allows for
dismissal of a plaintiff's complaint which fails to state a claim upon which relief can be granted or
is frivolous or malicious.

“A complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to
relief that is plausible on its face, ” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A complaint that lacks “an arguable basis either in
law or in fact” is frivolous. Neitzke v. Williams, 490 U.S. 319, 325 (1989); see also Crisafi v.
Holland, 655 F.2d 1305, 1309 (D.C. Cir. 1981) (holding same).

The complaint, in its current form, is incomprehensible. Plaintiff, a resident of Trinidad,
Colorado, sues the President of the United States. The complaint contains, for example, rambling
ruminations on various wars, weapons, the Wizard of Oz, and the “Treaty of Disney Land.” The
causes of action and relief sought are entirely incoherent. A court may dismiss a complaint as

frivolous “when the facts alleged rise to the level of the irrational or the wholly incredible,” Denton
l
v. Hernandez, 504 U.S. 25, 33 (1992), or “postulat[e] events and circumstances of a wholly fanciful
kind,” Crisafi, 655 F.2d at 1307-08.

In addition to failing to state a claim for relief, the complaint is deemed frivolous on its
face. Consequently, the complaint and this case will be dismissed. A separate order accompanies

this memorandum opinion.

poy

Date: \[aa}ze United States-District Judge